DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Erin Collins on 9/9/2021.
The application has been amended as follows: 
Claim 1 is amended to read: “hand-held spray nozzle through which the 
Claim 1 is further amended to read “wherein the 
Claim 4 is cancelled.
Claim 5 is amended to read “has a concentration of hypohalite that is between 150 ppm and 175 ppm 
Claim 6 is amended to read “hand-held spray nozzle through which the 


Claim 6 is further amended to read:
“(a) water; and
(b) a hypohalite at a concentration from 150 ppm and 200 ppm;
(c) wherein the 

REASONS FOR ALLOWANCE
Claims 1-3 and 5-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Applicant’s arguments received 8/16/2021 are persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615.  The examiner can normally be reached on Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.H./               Examiner, Art Unit 1799

/SEAN E CONLEY/               Primary Examiner, Art Unit 1796